Citation Nr: 0632342	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for patellofemoral syndrome with instability of the right 
knee.

2. Entitlement to a rating in excess of 10 percent for post-
traumatic osteoarthritis of the right knee.

3.  Entitlement to an effective date prior to June 21, 2002, 
for a 40 percent rating for chronic degenerative disc 
disease, L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2000 and January 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

The Board observes that the September 2000 rating decision 
granted service connection for patellofemoral syndrome with 
instability of the right knee and assigned an initial 10 
percent rating, effective June 27, 2000.  Such rating was 
confirmed and continued in rating decisions issued in 
February 2002 and May 2002 during the course of the veteran's 
appeal.  He continued to appeal the propriety of the 
initially assigned rating and, in a June 2005 Decision Review 
Officer decision, an increase, to 20 percent, was granted for 
the veteran's right knee patellofemoral syndrome with 
instability, effective June 27, 2000, the date his claim was 
received.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the benefit sought on appeal has not been 
fully granted, and since the veteran did not withdraw his 
claim of entitlement to a higher rating for his service-
connected right knee patellofemoral syndrome with 
instability, the matter remains before the Board for 
appellate review.

The veteran was scheduled for a Board video-conference 
hearing in April 2006; however, in March 2006, he indicated 
that he wished to cancel such hearing and have his appeal 
sent directly to the Board.  As such, the Board considers the 
veteran's hearing request withdrawn.  38 C.F.R. §§ 20.702 
(e), 20.704 (e) (2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Patellofemoral syndrome with instability of the right 
knee is manifested by mild laxity and instability with 
additional symptomatology of moderate pain, mild weakness, 
mild fatigability, and mild lack of endurance with 
fatigability and endurance becoming moderate in nature during 
flare-ups, without evidence of severe recurrent subluxation 
or lateral instability.

3.  Post-traumatic osteoarthritis of the right knee is 
manifested by limited motion with pain and crepitus without 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations, flexion limited to 30 degrees, or extension 
limited to 15 degrees.

4.  The veteran first reopened his claim of entitlement to an 
increased rating for service-connected chronic degenerative 
disc disease, L5-S1, on June 21, 2002.

5.  It is not factually ascertainable that the veteran's 
service-connected chronic degenerative disc disease, L5-S1, 
increased in severity during the year prior to June 21, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for patellofemoral syndrome with instability of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
post-traumatic osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  

3.  The criteria for an effective date prior to June 21, 
2002, for a 40 percent disability rating for chronic 
degenerative disc disease, L5-S1, have not been met.  38 
U.S.C.A. §§ 1151, 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5293 (prior to 
September 23, 2002) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, pertinent to the veteran's claim for 
increased ratings for his right knee disabilities, he filed 
his original claim in June 2000 and the RO's initial 
unfavorable decision was issued in September 2000, prior to 
the enactment of the VCAA.  In Pelegrini, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  The Court set out that the claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
Id. at 120-123; see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  In this case, after VCAA 
notice was provided in October 2004, the veteran's increased 
rating claims were readjudicated and a supplemental statement 
of the case was provided to the veteran in June 2005, such 
that he had the opportunity to respond to the RO's remedial 
VCAA notice prior to the appeal reaching the Board.
Regarding the veteran's claim for an earlier effective date 
for his back disability, a February 2000 RO decision 
implemented a February 2000 Board decision granting a 20 
percent evaluation for degenerative disc disease of L5-S1.  
This decision is final.  The veteran filed his claim of 
entitlement to a total disability rating due to individual 
unemployability (TDIU rating) on June 21, 2002, which the RO 
also construed as a claim of entitlement to an increased 
rating for the veteran's back disability.  This was the 
veterans first attempt to reopen a claim for an increased 
rating for his service connected degenerative disc disease of 
the low back following the above reference February 2000 
Board decision.  The initial decision granting an increase, 
to 40 percent, for service-connected chronic degenerative 
disc disease, L5-S1, effective June 21, 2002, was issued in 
January 2004.  Thereafter, the veteran appealed with respect 
to the propriety of the effective date of the assignment of a 
40 percent evaluation.  The Board notes that such effective 
date claims are generally considered to be "downstream" 
issues from the original grant of an increased rating.  VA's 
General Counsel issued an advisory opinion holding that 
separate notice of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claim involving such downstream issues is not required when 
the veteran was provided adequate VCAA notice following 
receipt of the original claim.  See VAOPGCPREC 8-2003.  As 
such, in April 2003, prior to the initial January 2004 
decision, the veteran was provided with notice of the VCAA 
and what evidence was necessary to substantiate his increased 
rating claim.  

Moreover, pertinent to all claims, the veteran was sent a 
letter in March 2006 further advising him of the evidence 
necessary to establish an increased rating as well as an 
effective date. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.
The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the April 2003 and 
October 2004 letters advised him of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Pertinent to the 
veteran's increased rating claims, the October 2004 letter 
informed him that, to substantiate his claims, the evidence 
must show that such conditions had increased in severity.  
Regarding the veteran's effective date claim, the Board notes 
that April 2003 letter only addressed the criteria necessary 
to establish an increased rating; however, the March 2006 
letter specifically informed the veteran that an effective 
date is established when VA received a claim or when the 
evidence showed a level of disability that supported a 
certain rating under the Rating Schedule.  The March 2006 
letter further advised the veteran of the evidence necessary 
to substantiate his increased rating claims.  Such letter was 
sent in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Pertinent to the fourth element, the 
October 2004 and March 2006 letters advised the veteran that, 
if he had any evidence in his possession that pertained to 
his claims, to send it to VA.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, as relevant, private 
records, VA treatment records, and numerous VA examination 
reports, to specifically include those dated in July 2000, 
January 2002, August 2003, September 2003, and January 2005, 
were reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claims.  He has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claims.  
Moreover, the veteran was provided with VA examinations in 
July 2000, January 2002, August 2003, September 2003, and 
January 2005 in order to adjudicate his increased rating 
claims.  As such, the Board finds that the evidence of record 
is sufficient to adjudicate the veteran's claims without 
further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

A.	Patellofemoral Syndrome with Instability of the Right 
Knee

The veteran is service-connected for patellofemoral syndrome 
with instability of the right knee, evaluated as 20 percent 
disabling, effective June 27, 2000, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5257.  The veteran contends 
that he has instability of the right knee that is more severe 
than the currently assigned rating.  As such, he claims that 
he is entitled to an initial rating in excess of 20 percent 
for his right knee patellofemoral syndrome with instability.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's patellofemoral syndrome with 
instability of the right knee.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the veteran's service-
connected patellofemoral syndrome with instability of the 
right knee.

Diagnostic Code 5257 provides for a 20 percent evaluation for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is warranted where there is severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The veteran was awarded a 20 percent rating under Diagnostic 
Code 5299-5257 in contemplation of mild laxity and 
instability with pain, swelling, and flare-ups.  
Specifically, at his July 2000 VA examination, the veteran 
complained of pain, stiffness, inability to kneel, and 
buckling. He also indicated that he had flare-ups of the knee 
up to twice a week.  Upon physical examination, the veteran 
had puffiness of the right infrapatellar area.  There was 
also anterior cruciate laxity and some lateral collateral 
ligament laxity.  Crepitus with range of motion was noted.  
At a January 2002 VA examination, the veteran complained of 
increased swelling and pain.  He continued to report flare-
ups approximately twice a week and indicated that his knee 
would pop and give away.  On physical examination, it was 
observed that the veteran had tenderness of the patella.  
There was some mild crepitus with range of motion, but no 
laxity was noted and drawer sign was negative.  In September 
2003, at a VA examination, the veteran complained of constant 
pain and indicated that his knee would give out on him.  Upon 
physical examination, the stress test for collateral ligament 
instability was negative.  Lachman's test was negative for 
any anterior cruciate ligament laxity.  Anterior and 
posterior drawer tests were negative for any cruciate 
ligament instabilities.  The examiner further indicated that 
the patellofemoral joint was very rough on the grind test and 
such was the reason for the veteran's cane use and the giving 
out of the knee joint.  

Most recently, at his January 2005 VA examination, the 
veteran reported pain in the right knee with a constant, dull 
ache in the anterior and medial aspects.  He had flare-ups 
two to three times a month where he had swelling and an 
increase in pain.  The examiner indicated that the veteran 
had moderate pain, mild weakness, mild fatigability, and mild 
lack of endurance with his fatigability and endurance 
becoming moderate in nature during flare-up times.  See 
DeLuca, supra.  Upon physical examination, the veteran was 
tender medially and laterally along the joint line.  
Lachman's and anterior and posterior drawer signs were 
negative.  However, the veteran had some mild medial side 
laxity to a valgus applied force consistent with pseudolaxity 
of his medial collateral ligament.  He also had an osteophyte 
palpated of his medial joint line on his tibia as well as a 
positive patellofemoral grind test and mild patellofemoral 
crepitus.  

Therefore, as the evidence demonstrates mild laxity and 
instability of the veteran's right knee with additional 
symptomatology of moderate pain, mild weakness, mild 
fatigability, and mild lack of endurance with fatigability 
and endurance becoming moderate in nature during flare-ups.  
See DeLuca, supra.  As such, a 20 percent evaluation has been 
assigned under Diagnostic Code 5257.  However, in the absence 
of severe recurrent subluxation or lateral instability, the 
veteran is not entitled to a 30 percent evaluation under such 
Diagnostic Code.  

B.	Post-Traumatic Osteoarthritis of the Right Knee

The veteran is service-connected for post-traumatic 
osteoarthritis of the right knee, evaluated as 10 percent 
disabling, effective January 1, 1985, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The veteran contends that his 
restricted motion with pain is more severe than reflected by 
the currently assigned rating.  As such, he claims that he is 
entitled to a rating in excess of 10 percent for his post-
traumatic osteoarthritis of the right knee.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected post-traumatic osteoarthritis 
of the right knee.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diagnostic Code 5010 provides that traumatic arthritis is 
rated under Diagnostic Cod 5003, pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  When however, the limitation of 
motion of the specific is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, but with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints, a 10 percent evaluation is warranted.  X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In the instant case, the veteran has been assigned a 10 
percent evaluation in contemplation of osteoarthritis of the 
right knee with limited motion, pain, and crepitus.  X-rays 
in January 2002 revealed degenerative changes involving the 
patellofemoral groove.  In September 2003, X-rays showed 
minimal arthritic changes.  At the veteran's January 2005 VA 
examination, X-rays demonstrated generalized mineralization 
with arthritic-type changes.  However, there is no X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations warranting a 20 percent evaluation.  As such, 
the veteran is not entitled to a rating in excess of 10 
percent under Diagnostic Code 5003.  

Regarding the veteran's limited range of right knee motion, 
the Board has considered whether he is entitled a rating in 
excess of 10 percent under Diagnostic Codes 5260 and 5261, 
pertinent to limitation of flexion and extension, 
respectively.  The normal range of knee motion is 140 degrees 
of flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

The evidence reflects that the veteran had good range of 
motion at the July 2000 VA examination.  Crepitus with range 
of motion was noted.  VA treatment records reflect that, in 
June 2001, the veteran had flexion limited to 115 degrees 
with crepitus.  In January 2002, the veteran demonstrated 
flexion to 120 degrees, at which point he experienced pain 
and guarded against any further flexion.  Also, in September 
2003, he had 140 degrees of flexion.  Finally, at the 
veteran's January 2005 VA examination, he demonstrated active 
and passive flexion to 135 degrees.  Therefore, while the 
veteran has limited flexion with pain and crepitus, such is 
not limited to 30 degrees.  Therefore, the Board finds that 
he is not entitled to a rating in excess of 10 percent under 
Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The evidence reflects that the veteran had good range of 
motion at the July 2000 VA examination.  VA treatment records 
reflect that, in June 2001, the veteran had extension to zero 
degrees.  In January 2002, the veteran demonstrated extension 
to neutral.  Also, in September 2003, he had zero degrees of 
extension.  Finally, at the veteran's January 2005 VA 
examination, he demonstrated active extension to zero degrees 
and passive extension to 2 degrees.  However, there is no 
evidence that the veteran has extension limited to 15 
degrees.  Therefore, the Board finds that he is not entitled 
to a rating in excess of 10 percent under Diagnostic Code 
5261.  

The Board again notes that physical examination of the 
veteran's right knee in January 2005 revealed additional 
functional limitations of moderate pain, mild weakness, mild 
fatigability, and mild lack of endurance with fatigability 
and endurance becoming moderate in nature during flare-ups, 
see DeLuca; however, such additional limitations have already 
been contemplated in the 20 percent evaluation assigned under 
Diagnostic Code 5257, and, in any event, do not result in 
limitation of extension to 15 degrees or flexion to 30 
degrees.  See 38 C.F.R. § 4.14; Esteban, supra.  

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).  

As the veteran has already been awarded separate evaluations 
for patellofemoral syndrome with instability of the right 
knee, evaluated under Diagnostic Code 5257, and arthritis 
with painful motion, evaluated under Diagnostic Code 5010, 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are rendered moot.  

Additionally, the Board has considered whether the veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

C.	Other Considerations

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for either of the veteran's service-
connected right knee disabilities as a review of the record, 
to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disabilities to warrant consideration of alternate rating 
codes.  Specifically, as the evidence demonstrates that the 
veteran has had numerous knee surgeries, to include the 
removal of cartilage, the Board has considered the 
applicability of Diagnostic Code 5259, which provides for a 
10 percent rating where there is symptomatic removal of 
semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.  However, the Board finds that the veteran's residual 
conditions, to include limited motion with pain and 
instability, have been compensated for by his ratings under 
Diagnostic Codes 5010 and 5257, respectively.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  Additionally, the evidence reflects 
that the veteran has scars as a result of his numerous knee 
surgeries; however, such are asymptomatic and not of a size 
so as to warrant consideration of diagnostic codes pertinent 
to scarring.  Moreover, as the veteran's cartilage has been 
removed, Diagnostic Code 5258, pertaining to symptomatic 
dislocated semilunar cartilage, is inapplicable.  Also, 
Diagnostic Codes 5256, 5262, and 5263, pertaining to knee 
ankylosis, impairment of the tibia and fibula, and genu 
recurvatum, respectively, are not for consideration as the 
evidence fails to demonstrate such right knee symptomatology. 

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims for an 
initial rating in excess of 20 percent for patellofemoral 
syndrome with instability of the right knee and a rating in 
excess of 10 percent for post-traumatic osteoarthritis of the 
right knee, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected right knee disabilities 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected right 
knee disabilities do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  Moreover, in contemplation of all 
of the veteran's service-connected disabilities, to include 
his right knee disabilities, hypertension, cervical 
myofascial pain syndrome, and chronic degenerative disc 
disease of the back, he was granted entitlement to individual 
unemployability, effective June 21, 2002.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Effective Date Claim

The veteran has been awarded a 40 percent disability 
evaluation for his service-connected chronic degenerative 
disc disease, L5-S1, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective June 21, 2002, the date his 
claim for a TDIU rating was received by VA.  The veteran 
contends that he exhibited symptoms and manifestations of his 
service-connected disability that entitled him to a 40 
percent disability evaluation earlier than the assigned 
effective date.  Specifically, he claims that the evidence 
relied upon in a February 2000 Board decision to establish a 
20 percent evaluation for his back disability reflects the 
same back symptomatology as the evidence relied upon in the 
January 2004 rating decision to establish a 40 percent 
evaluation.  The veteran further contends that his back 
condition had not improved from 1996 to 2002.  As such, he 
claims that he is entitled to an effective date of November 
6, 1996, the date he was assigned a 20 percent evaluation.

A February 2000 RO decision implemented a February 2000 Board 
decision granting a 20 percent evaluation for degenerative 
disc disease of L5-S1.  This decision is final.

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see 
also Harper v. Brown, 10 Vet. App. 125, 126 (1997) 
(38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of record, including that 
which predated a decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability). The award of an increased rating should normally 
be effective on the date of receipt of the claim or on some 
date in the preceding year if it was ascertainable that the 
disorder had increased in severity during that time.  See 
also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2006); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1). The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits. 38 C.F.R. 
§ 3.157(b)(2).

Prior to June 21, 2002, the following rating criteria 
governing the evaluation of back disabilities were in effect.  

Pertinent to the rating of intervertebral disc syndrome, 
prior to September 23, 2002, Diagnostic Code 5293 provided 
for a 60 percent rating for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  A 40 percent rating is warranted where there is 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 20 percent rating is warranted 
where there is moderate intervertebral disc syndrome with 
recurring attacks. A 10 percent rating is warranted where 
there is mild intervertebral disc syndrome.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the following 
criteria were in effect prior to the September 2003 
regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allow for a 100 percent disability rating for residuals 
of a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  Residuals of a vertebra fracture 
without cord involvement; abnormal mobility requiring a neck 
brace (jury mast) warrants a 60 percent disability 
evaluation.  In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

On June 21, 2002, the RO received a claim of entitlement to a 
TDIU rating.  The Board notes that such a claim is generally 
considered a claim for increase.  See generally Hurd v. West, 
13 Vet. App. 449 (2000); VAOPGCPREC 6-96 (August 16, 1996), 
published at 61 Fed. Reg. 66,749 (1996).  Therefore, in a 
rating decision issued in January 2004, the RO granted an 
increased rating of 40 percent for the veteran's back 
disability, effective June 21, 2002, and a TDIU rating, also 
effective June 21, 2002.  In such decision, the RO indicated 
that, as a TDIU claim depends on a veteran's service-
connected conditions, all such conditions were examined.  The 
RO specifically noted that, with regard to the veteran's 
service-connected right knee disabilities, an appeal was 
pending.  The RO considered the following medical evidence: 
treatment report from the Greater Dayton Area MRI Consortium, 
Inc., dated November 21, 2002; treatment reports from the 
Dayton VA Medical Center, dated October 14, 2002, through 
November 20, 2003; Emergency Department treatment report from 
Wright Patterson Air Force Base, dated August 3, 2003; and, 
VA examinations dated August 27, 2003, and September 4, 2003.

Upon evaluation of the veteran's back disability, the RO 
determined that an increase, to 40 percent, was warranted as 
the evidence demonstrated that such was manifested by 
degenerative disc disease of the lumbar spine with continuous 
low back pain and low back spasms.  Additionally, the veteran 
had reported sharp lower-mid back pain that radiated to both 
legs, with no lower extremity weakness, no numbness, no 
tingling, no incontinence, and no fever or chills.  X-ray 
evidence showed disc space narrowing, mild at L4-5 and severe 
at L5-S1.  A September 2003 CT scan revealed apophyseal joint 
arthropathy and disc deterioration and bulging at several 
levels, with scarcity of the fat plane around the L5 nerve 
root.  

Moreover, at an August 2003 VA examination, the RO noted that 
the veteran reported swelling in the his lower back and sharp 
pain that was present all or most of the time, sometimes 
radiating into his left buttock and bilateral legs.  
Objective testing provided that he had no scoliosis or 
kyphosis.  There was mild flattening of the lordotic curve.  
He was able to forward bend to within 35 centimeters of the 
floor and could walk on his tiptoes and heels with some 
difficulty.  The veteran had limited motion of his spine, 
with flexion to 60 degrees, extension to 10 degrees, right 
and left lateral bend to 10 degrees, and right and left 
lateral rotation to 20 degrees.  There was no weakness on 
motion, but the veteran experienced pain in the flexors, 
extensors, lateral bending muscles, lateral rotating muscles, 
sciatic area, and paraspinal muscle area of his back.  He 
also reported tenderness to the lumbosacral spine area over 
the gluteal area.  The examiner diagnosed osteoarthritis of 
the lumbosacral spine with degenerative disc disease. 

Therefore, based on the preceding evidence, the RO granted a 
40 percent evaluation for recurring attacks of severe 
intervertebral disc syndrome with only intermittent relief 
under Diagnostic Code 5293, as in effect prior to September 
2002.

The Board finds that the veteran's claim for an increased 
rating for his service-connected back disability was first 
received on June 21, 2002.  The Board has considered whether 
VA examination reports and private records contained in the 
claims file prior to such date could be construed as informal 
claims of entitlement to an increased rating for the 
veteran's service-connected back disability in accordance 
with 38 C.F.R. § 3.157(b)(1) and (b)(2).  However, the Board 
finds that such evidence fails to demonstrate that the 
veteran had manifestations of back symptomatology warranting 
a 40 percent schedular evaluation prior to June 21, 2002.  As 
such, the evidence fails to show a reasonable probability of 
entitlement to an increased schedular rating for the 
veteran's back disability and, therefore, are not informal 
claims for such benefit.  

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  
Therefore, the Board must review all of the evidence of 
record to determine whether it is factually ascertainable 
that an increase in disability had occurred in the year prior 
to the receipt of the veteran's June 21, 2002, claim.  See 
Hazan; Swanson, supra.  

An August 2001 VA treatment record shows complaints of low 
back pain.  A separate August 2001 VA treatment record 
demonstrates a history of lumbar stenosis.  A February 2002 
Functional Capacity Evaluation revealed complaints of a deep 
ache in the low back extending inferiorly down the left 
buttock, left posterior thigh, calf, and foot.  He also had a 
stabbing pain and pins/needles sensation in the left anterior 
knee as well as the medial and lateral aspects of the 
anterior calf.  Upon examination, it was observed that his 
forward bending range of motion was moderately decreased.  
The veteran's sensation to pinprick was noted to be normal on 
both the left and right.  He was observed to have thoracic 
kyphosis.  

However, such records do not demonstrate severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, which is necessary for a 40 percent 
evaluation under Diagnostic Code 5293.  Specifically, in 
February 2002, while the veteran complained of radiating 
pain, he had normal sensation on examination.  Additionally, 
there is no evidence that the veteran had severe limitation 
of lumbar spine motion, as contemplated by Diagnostic Code 
5292.  He also failed to demonstrate severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, as noted in Diagnostic Code 5295.  
Furthermore, Diagnostic Code 5285 referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289, pertaining 
to ankylosis of the whole spine and the lumbar spine, 
respectively, are not for application as the medical evidence 
of record demonstrates that the veteran is capable of range 
of motion of the lumbar spine.  As such, the Board finds that 
the evidence dated within the year prior to the veteran's 
June 21, 2002, claim fails to demonstrate back symptomatology 
warranting a 40 percent evaluation.

The Board acknowledges the veteran's arguments that his back 
symptomatology has remained constant from 1996 to 2002 and 
that the evidence of record at the time of the February 2000 
Board decision granting a 20 percent evaluation also 
demonstrates entitlement to a 40 percent evaluation.  
However, as indicated previously, the Board finds that the VA 
examination reports pre-dating June 21, 2002, fail to show 
entitlement to a 40 percent evaluation and, therefore, cannot 
be considered informal claims.  Moreover, the veteran has not 
alleged clear and unmistakable error (CUE) in the February 
2000 Board decision granting a 20 percent evaluation nor did 
he appealed such decision to the Court.  As such, the 
February 2000 decision is final and may only be revisited 
based on an allegation of CUE.  See Rudd v. Nicholson, No. 
02-0300 (U.S. Vet. App. Aug. 18, 2006).

Therefore, the Board concludes that the veteran's overall 
disability picture did not more nearly approximate the 40 
percent criteria so as to warrant an increased rating prior 
to June 21, 2002.  38 C.F.R. § 4.7.  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the 
objective medical evidence does not show that it was 
factually ascertainable that the veteran's back disability 
had increased in severity prior to June 21, 2002, the date of 
receipt of his claim.  See 38 C.F.R. § 3.400(o)(2).


ORDER

An initial rating in excess of 20 percent for patellofemoral 
syndrome with instability of the right knee is denied.

A rating in excess of 10 percent for post-traumatic 
osteoarthritis of the right knee is denied.

An effective date prior to June 21, 2002, for a 40 percent 
rating for chronic degenerative disc disease, L5-S1, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


